35 F.3d 557
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne A. STRICKLAND, Plaintiff Appellant,v.Natalie DAVIS;  Detective Harris, Defendants Appellees,andRoanoke Times & World News;  L. Douglas Wilder;  VirginiaParole Board, Defendants.
No. 94-6625.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Sept. 2, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-337).
Wayne A. Strickland, appellant Pro Se.
Powell M. Leitch, Woods, Rogers & Hazelgrove, Roanoke, VA;  Wilburn Charles Dibling, Jr., City Atty., William X. Parsons, Asst. City Atty., Roanoke, VA, for appellees.
W.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.  Assistant City Attorney, Roanoke, Virginia, for Appellees.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Strickland v. Davis, No. CA-93-337 (W.D.Va. Apr. 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.